Citation Nr: 0311242	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-23 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from November 1981 to 
August 1990, with additional periods of active duty for 
training in the Air Force Reserves through 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Anchorage, Alaska, and Cleveland, Ohio.  The RO in 
Louisville, Kentucky, presently has jurisdiction over this 
case.

Only the issues listed on the title page are presently on 
appeal before the Board, as a number of other appealed issues 
were addressed on the merits by the Board in its 
decision/remand of August 2001.  The Board notes further that 
two additional issues - service connection for Sjogren's 
syndrome and Hashimoto's thyroiditis - were appealed 
following the Board's August 2001 remand, but the appellant 
did not perfect an appeal to the Board with respect to these 
issues following issuance of a statement of the case in 
August 2002.  Consequently, these issues are not before the 
Board at this time as well.


REMAND

This case must again be remanded to the RO to ensure 
substantial compliance with the Board's remand instructions 
of August 2001.  In its remand, the Board instructed the RO 
to schedule the appellant for a VA gynecologic examination to 
determine whether it was at least as likely as not that her 
pelvic inflammatory disease, with complications, was incurred 
or aggravated in service.  The record shows that a VA 
examination was conducted in October 2002, but the examiner 
only addressed the issue of whether the appellant's pelvic 
inflammatory disease pre-existed service; on this point, the 
examiner was clear in concluding that she definitely had 
pelvic inflammatory disease prior to service, specifically, 
in 1976, but he provided no further medical analysis or 
opinion addressing whether the evidence showed in-service 
aggravation.  This element of the opinion-request is critical 
to the disposition of this case as it appears there is no 
dispute as to the question of whether the appellant had a 
history of pelvic inflammatory disease prior to service.  The 
case therefore turns on whether the in-service 
treatment/diagnosis for her gynecological problems 
constituted in-service aggravation of the pre-existing 
service pelvic inflammatory disease.  The Board notes that 
the RO has apparently denied this claim on the basis of no 
current disability, and although the recent VA examination of 
October 2002 did not include a current diagnosis, the 
evidence of record reflects post-service treatment and 
diagnosis in 1999 for vaginal itching and a history of 
frequent yeast infections.  On these facts, it appears at 
least plausible that the appellant continues to have 
gynecologic issues that warrant further medical evaluation 
and analysis in connection with this claim.

While the delay necessitated by another remand is 
unfortunate, a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, full and substantial compliance 
with the Board's remand instructions of August 2001 must be 
accomplished before final appellate review by the Board.  For 
these reasons, the Board will order the RO to schedule a new 
VA gynecologic examination to fully address the pertinent 
medical issues.

Further, the Board must remand this case to ensure compliance 
with VA's duty-to-notify and duty-to-assist obligations under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Pursuant to the 
Board's remand instructions of August 2001, the RO sent the 
appellant a development letter in January 2002 advising her 
that she needed to submit evidence and information in support 
of her claims on appeal, to include any alternative types of 
evidence regarding her February 1992 motor vehicle accident 
in support her claim of service connection for the cervical 
disc disease.  She was advised by this letter that she had 
until February 28, 2002, to provide the requested evidence 
and/or information.  It appears from the evidence of record 
that she did not respond to this letter.  Nevertheless, a 
recent decision of the U. S. Court of Appeals for the Federal 
Circuit made clear that under the VCAA, claimants have a year 
to respond to any requests for evidence or information in 
support of their claims, as provided by 38 U.S.C. § 5103(a) & 
(b).  See Disabled American Veterans et al. v. Secretary of 
Veterans Affairs, Case Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) (the DAV decision).

The VA's General Counsel recently addressed the impact of the 
DAV decision in VAOPGCPREC 1-2003 (May 21, 2003) and held, in 
part, that the content of any Board-issued notice must adhere 
to the VCAA's timeliness requirements under section 5103(b) 
of 38 U.S.C.

In line with the above-cited legal authority, the Board finds 
that any notice letter sent by the RO must also adhere to 
these timeliness standards.  For these reasons, the Board 
finds that the January notice letter sent by the RO in 2002 
is procedurally defective, as it did not specifically advise 
the appellant of her right to submit any requested evidence 
or information within a year of the request, and therefore, 
the Board will remand this issue as well for full and 
complete compliance with these requirements.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant a 
new development letter containing the 
content of its January 18, 2002 
development letter with notice to the 
appellant that she has a year from the 
date of issuance of such letter to submit 
any requested evidence or information in 
support of her claims of service 
connection for pelvic inflammatory 
disease and cervical disc disease.

2.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA gynecologic 
examination.  In conjunction with a 
review of the evidence in the claims 
folder, including the service medical 
records, and with the findings noted on 
the examination, the VA examiner should 
determine whether the appellant has any 
diagnosed gynecologic disorder(s), and if 
so, render an opinion addressing whether 
such disorder(s) are related to her 
military service and the problems she 
experienced therein.  The examiner should 
be informed that the opinion will be most 
helpful to the Board if phrased in one of 
the following manners:  The appellant's 
disorder is (1) definitely related to her 
service (2) more likely than not related 
to her service (3) as likely as not 
related to her service (4) more likely 
than not unrelated to her service (5) 
definitely unrelated to her service.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder pre-
existed the appellant's active duty 
service, the VA examiner should provide a 
medical opinion addressing whether any 
related complaints and treatment provided 
during her period of active duty service 
constituted an aggravation or worsening 
of her condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).  This analysis should include a 
complete discussion of whether it is at 
least as likely as not that the pre-
existing pelvic inflammatory disease was 
aggravated during service.

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination that 
includes advising her of the consequences 
of failure to report for the examination.  
If she fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

4.  Upon completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


